ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant complains of the lack of testimony to show that the shots fired by him caused the death of deceased. A witness testified that he saw appellant shoot at deceased, who was in front of his house. Appellant shot six or seven times. Deceased called out, “Lord have mercy,” and fell near a light post. The undertaker testified that he went to the place and got the dead body of deceased near said light post. It was agreed by all parties that the wounds received by deceased were sufficient to cause his death. The father of deceased testified that the latter ate supper at home as usual that night and was in good health. The father said he next saw his son dead at the undertaker’s. We think there is nothing in the contention of appellant.
The motion for rehearing will be overruled.

Overruled.